Citation Nr: 0335092	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of 
tuberculosis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.


FINDING OF FACT

The veteran's back disability began after service and is not 
the result of a disease or injury in service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of a back disability.  A 1944 
notation indicates pronated feet, contracted fifth toe loss 
carrying angle.  The veteran's May 1946 separation 
examination is negative for a back disability.  

A VA hospital report indicates that the veteran was 
hospitalized from September to November 1954 for pain in the 
small of his back.  The veteran reported that at work, while 
emptying mail sacks weighing approximately 50 to 75 pounds, 
he noted that he subsequently had pain in the small of the 
back.  The mail sack was at waist height and while trying to 
empty it upon the table, he noted something tearing following 
which there was a burning sensation in the small of his back.  
The veteran indicated that he tried to sit but had pain.  
Then he was able to be in a sitting position by supporting 
his weight with his hands.  The veteran reported that in 1948 
he hurt his back in the same manner while setting up 
machinery, with radiation of pain down into his legs.  

X-rays of the dorsal and lumbosacral spine showed very slight 
kyphosis deformity centered at the 8th dorsal level, which 
might be due to recent or old mild compression of the 
superior aspect of the 9th body.  Present symptomatology was 
referable to the upper lumbar and lower dorsal region and 
spot films over this area show no evidence of fracture or 
other abnormality.  The diagnosis was lumbosacral strain.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
November 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter informed the veteran 
that he needed to respond to VA within 60 days from the date 
the letter was issued with information regarding the medical 
records or other supportive evidence he desired to have VA 
obtain for him.  During the course of the appeal the case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), was decided by the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit").  
The Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

In the case now before the Board of Veterans' Appeals, the RO 
sent the veteran a letter in November 2001 informing him of 
the evidence and information needed to substantiate his 
claim.  The letter also informed the veteran that his claim 
could be decided in 60 days.  Thus, the letter was misleading 
in that it referred to a time limit shorter than one year.  
However, the development of the claim was continued for more 
than one year after the letter of November 2001, and the 
veteran was aware of the ongoing development.  The veteran's 
VA outpatient treatment records do not indicate any treatment 
for a back disability.  The veteran filed a notice of 
disagreement in August 2002 and mailed subsequent evidence to 
be considered on the other issues on appeal, but there was no 
further evidence of treatment for a back disability since the 
1954 VA examination.  In April 2003, the RO notified the 
veteran that the case was being forwarded to the Board of 
Veterans' Appeals, and that the veteran could send additional 
evidence to the Board.  As a result of the ongoing 
development of the evidentiary record, the veteran has not 
been disadvantaged by the misleading statement in the letter 
of November 2001.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for entitlement to service connection for a back disability 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  He also has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate this claim, and he has been 
notified of VA's efforts to assist him.  (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims for entitlement to service 
connection for a psychiatric disorder to include PTSD.  For 
these reasons, further development of this issue is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

The issue involves a claim for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Analysis

There is no competent medical evidence establishing the 
clinical presence of a low back disability during the 
veteran's period of active service.  Furthermore, in a VA 
hospital report in 1954, the veteran indicated that he hurt 
his back at work and had a similar injury in 1948 while 
setting up machinery.  The veteran reported no back injuries 
in service and service medical records are negative for any 
back disorder.  VA outpatient treatment records show no 
treatment for a back disability since 1954.

Overall, the preponderance of the evidence is against the 
veteran's assertion that any current back disability is a 
result from any in-service disease or injury.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Therefore, his claim for service 
connection for a back disability must be denied.


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

Separation examination dated in May 1946 indicates x-rays 
showing an essentially healthy chest.  Stable appearing 
calcifications noted in both hilar regions - not 
disqualifying.  Another annotation indicated that the finding 
required neither treatment nor hospitalization.  A VA 
hospitalization report in which the veteran was admitted for 
back pain in September 1954 indicated that an x-ray of the 
chest showed minimal lymphadenopathy suggesting in the right 
para-tracheal region and in the left hilum.  Some 
calcification was suggested in the left hilum.  It was felt 
that the findings were due to old primary now stable 
tuberculosis infection.  The report noted that a progressive 
lesion should be ruled out by progress films.  The veteran 
has not been given a VA examination in order to ascertain 
whether there are residuals of tuberculosis.  

In this case, the RO denied the claim of PTSD because the 
record does not include supporting evidence that the 
stressors claimed by the veteran actually occurred. However, 
post-service medical records include a diagnosis of PTSD 
based on the veteran's history of inservice stressors.  The 
veteran claims that while serving as an armed guard on a 
merchant ship, the SS Cape St. George, he witnessed Japanese 
bombings.  The veteran also alleged that a sailor in his boot 
company in 1944 died in his sleep and he saw sailor's remains 
surfacing in Guam in June 1945.  

A remand is necessary so that the RO can attempt to verify 
the veteran's alleged stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
for VA examinations.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine whether the veteran has 
residuals of tuberculosis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

             A.  Please list all 
diagnoses of all disorders of the lungs 
that the veteran currently has.

              B.  For each diagnosis 
reported in response to item A, above, 
the examiner must state a medical 
opinion, based on the examination 
findings in conjunction with review of 
the claims folder, as to whether it is as 
least as likely as not that the disorder 
is the result of the calcifications noted 
on the May 1946 separation examination.  
In addition, the examiner should state 
whether the calcifications noted in 
service were residuals of tuberculosis 
and, if so, whether the veteran currently 
these residuals.

2.  The RO must review the file and 
prepare a summary of all of the veteran's 
claimed stressors. This summary together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101 Springfield, 
Virginia 22150-3197.  That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors, to include deck logs and/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

3.  After completion of the foregoing, 
including any necessary follow-up 
actions, the RO should review the file 
and make a determination for the record 
as to whether the veteran was "engaged in 
combat" and whether, if not, any of the 
claimed stressor events for PTSD are 
reasonably corroborated by credible 
supporting evidence.

4.  If the veteran is found to have 
engaged in combat with the enemy or if 
any claimed stressor event is found to be 
reasonably corroborated by credible 
supporting evidence, the veteran should 
undergo a VA psychiatric examination to 
clarify whether he has PTSD related to 
documented stressors during service.  The 
RO must specify for the examiner the 
stressor or stressors which it has 
determined that the veteran was exposed 
to in service, and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
veteran has PTSD.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:

(a) Whether each documented stressor 
specified by the RO was of sufficient 
gravity to produce PTSD.

(b) Whether the diagnostic criteria found 
in DSM-IV to support a diagnosis of PTSD 
have been satisfied,

(c) Whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose existence 
has been confirmed by the RO.

5.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the veteran's claim.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



